              Case 1:20-cv-05001-RA Document 35 Filed 01/04/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  USDC-SDNY
 TRUSTEES OF THE NEW YORK CITY                                    DOCUMENT
 DISTRICT COUNCIL OF CARPENTERS                                   ELECTRONICALLY FILED
 PENSION FUND, WELFARE FUND,                                      DOC#:
 ANNUITY FUND, APPRENTICESHIP,                                    DATE FILED: 1-4-2021
 JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY FUND,
 et al.,                                                            20-CV-5001 (RA)

                             Plaintiffs,                                 ORDER

                        v.

 INNISS CONSTRUCTION, INC.,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         In light of the fact that Plaintiffs’ motion for default judgment against Defendant Inniss

Construction, dkt. 24, is currently pending, and Defendant Hudson Insurance Company has been

terminated from this lawsuit, dkt. 34, the post-discovery conference, currently scheduled for January 15,

2021, is hereby adjourned sine die.

SO ORDERED.

Dated:      January 4, 2021
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
